    Case 1:20-cv-13187-TLL-PTM ECF No. 11, PageID.29 Filed 01/07/21 Page 1 of 3




                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                          NORTHERN DIVISION


ALEXANDER R. GIFFORD,
ROY GIFFORD,
SUELLEN GIFFORD,

                              Plaintiffs,
v.                                                                           Case No. 20-CV-13187
                                                                             Honorable Thomas L. Ludington
UNITED STATES OF AMERICA,
CHRISTOPHER A. WRAY,

                  Defendants.
__________________________________________/

    ORDER DENYING PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED IN FORMA
             PAUPERIS ON APPEAL AND MOTION FOR AN APPEAL

           On November 22, 2020, Plaintiffs Alexander R. Gifford (“Mr. Gifford”), Roy Gifford, and

Suellen Gifford filed a complaint against Defendants, the United States of America, and

Christopher A. Wray, Director of the Federal Bureau of Investigation, along with an application

to proceed in forma pauperis. ECF Nos. 1, 2. On December 17, 2020, the application to proceed

in forma pauperis was granted, the Complaint was dismissed as frivolous, Plaintiffs were denied

a certificate of appealability, and Mr. Gifford was enjoined from filing any new action with the

Court without first obtaining leave to do so. ECF No. 5. On December 22, 2020, a day before

judgment was entered, Plaintiffs filed a notice of appeal, application to proceed in forma pauperis,

and motion for an “appeal/re-evaluation of facts.” ECF Nos. 6, 7, 8. Given the sequence of filings,

Plaintiffs’ application is construed as a motion to proceed in forma pauperis on appeal. For the

reasons stated below, Plaintiffs’ Motion for Leave to Proceed in Forma Pauperis on Appeal and

Motion for an Appeal1 will be denied.


1
    The motion is untitled, so its name is derived from the relief sought.
 Case 1:20-cv-13187-TLL-PTM ECF No. 11, PageID.30 Filed 01/07/21 Page 2 of 3




       “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “Courts are required to give plain meaning to

the language of the statute. Thus, if the district court concludes that the appeal is not taken in good

faith, the individual must pay the entire filing fee and may not proceed on appeal as a pauper.” In

re Prison Litig. Reform Act, 105 F.3d 1131, 1136–37 (6th Cir. 1997) (internal citation omitted).

This Court declined to issue a certificate of appealability because Plaintiffs’ “action is frivolous,

and an appeal could not be taken in good faith.” ECF No. 5 at PageID.16. Therefore, Plaintiffs’

Motion for Leave to Proceed in Forma Pauperis on Appeal will be denied.

       Plaintiffs’ Motion, which purports to seek an “appeal” or “re-evaluation of facts,” must

also be denied. ECF No. 7 at PageID.18. Under the heading “Statement of Issues Presented,” the

Motion states,

           Procedural issues persist/exist. Two of the Plaintiffs did not qualify for
           financing?? Also Judge ruled on incorrect complaint and statement of claim.
           An amended complaint and statement of claim, which was filed on 12/14/2020,
           mysteriously has the wrong case number attached and was delayed. These
           reasons alone warrant further investigation.

ECF No. 7 at PageID.20 (sic throughout). It is unclear what Plaintiffs mean by “amended

complaint and statement of claim.” Id. To the extent that Plaintiffs seek to appeal this Court’s order

of dismissal, their remedy lies in an appeal to the Sixth Circuit Court of Appeals, which they have

already noticed. ECF No. 6. If, instead, Plaintiffs seek reconsideration of this Court’s order, they

have not stated an adequate basis for doing so. Local Rule 7.1 permits parties to seek

reconsideration of an order where they can show a “palpable defect” that, if corrected, would

“result in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). Plaintiffs have identified

no such defect in this Court’s order. Accordingly, the motion will be denied.




                                                 -2-
 Case 1:20-cv-13187-TLL-PTM ECF No. 11, PageID.31 Filed 01/07/21 Page 3 of 3




      Accordingly, it is ORDERED that Plaintiffs’ Motion to Proceed in Forma Pauperis on

Appeal, ECF No. 8, is DENIED.

      It is further ORDERED that Plaintiffs’ Motion for an Appeal, ECF No. 7, is DENIED.



      Dated: January 7, 2021                                              s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge


                                              PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon:

                     Alexander R. Gifford
                     9873 County Road 489
                     Atlanta, MI 49709;

                     Roy Gifford
                     20074 Davison Dr
                     Paris, MI 49338;

                     And Suellen Gifford
                     20074 Davison Dr
                     Paris, MI 49338

                     by first class U.S. mail on January 7, 2021.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                       -3-
